Carpenter, Randolph, and Ogden, Justices,
concurred.
Nevitjs, J. These actions were also commenced in this court against the same defendant, and founded on the same alleged act of trespass charged in the next preceding cases. In these, besides the special plea of official justification, the defendant also pleaded the statute of limitations. To the first of these pleas, the plaintiff filed a general demurrer, and to the second, he replied, “ that when the cause of action accrued, the defendant was not a resident in the state of New Jersey, but resided in the state of New York, and that he had not been resident in the state of New Jersey, for the term of six years, or for so great a term as six years, since the cause of action accrued, and before the commencement of these suits. To this the defendant rejoined, “ that the supposed trespasses were committed in New York, and without the jurisdiction of this state, and the several causes of action thereon accrued in New York; and that when the said trespasses were committed, and the said cause of action accrued, and during all the intervening time, and for a long time after, as well the said plaintiff as the said defendant were not resident in this state, but resided in the state of New York, or some other of the states of *110the United States of America; and that as well the said plaintiff as the said defendant have ever since resided, and still do reside, out of and beyond the jurisdiction of this state,” &c. To this rejoinder the plaintiffs also filed a general demurrer, and upon the argument of these several demurrers before this court, in the case of Howe v. Lawrence, both were overruled by the judgment of the court in tlie term of January, 1848. After that judgment had been announced, to wit, on the 10th of January, the counsel and attorneys of the respective parties entered into a written stipulation, “ that writs of error should be brought in the thirty-one causes; that all necessary papers should be filed out of time; that the causes might be argued at the ensuing January term of the Court of Errors and Appeals ; that all irregularities should be waived in order to effect that object, and that if the judgment of the court should be reversed in the case of Howe v. Lawrence, the like judgment should be entered in thirty other cases; and that in such event the defendant might amend his plea in all the cases, but not file a new plea ; and if the judgment should be affirmed in said case, the like judgment should be entered in the other cases; and that the plaintiffs, respectively, might enter a consent rule in this court giving them leave to traverse and deny the plea of the defendant in an issue of fact.”
After this stipulation was signed, the case of Howe v. Lawrence was argued in the Court of Appeals, and in the term of October, 1848, that court, by their judgment, sustained the demurrer to the special plea of justification, and overruled the demurrer to the plea of the statute of limitations. The cause being remitted to this court, the plaintiff entered a rule in conformity with the above stipulation, and filed a surrejoinder, taking issue on a fact averred in the rejoinder.' On the 1st of December, 1848, the defendant filed new pleas, in this and the other like cases, of the same import with those mentioned in the case of Hale v. Lawrence. The defendant now moves the court—
1st. To strike out the surrejoinder as frivolous, insisting that it is taking issue on a fact not averred in the rejoinder.
2d. He insists that these stipulations ought not to be carried *111out, because they were made without consideration on his part, and were unfairly obtained, and because the legal effect of overruling the demurrer to the rejoinder is a final judgment in his favour, which this court cannot set aside.
3d. The plaintiffs move that the pleas filed on the 1st of December, 1848, be stricken out, because they are new pleas, and filed in violation of the stipulation ; or if the court should be of opinion that they should stand as pleas of record, they insist that such pleas are a waiver of the plea of the statute of limitations, and that the plea of the statute should be stricken out, and are willing to accede to either alternative.
And first, as to the motion to strike out the surrejoinder as frivolous. That the court has power to strike out sham or frivolous pleas, is too well settled to admit of debate; but I apprehend that such power is seldom exercised, except in cases, where the pleading is clearly so, and not where the question admits of serious argument, and much less where there should be a difference of opinion among the judges themselves on the question, whether,a plea is or is not frivolous. Without meaning to decide now whether the surrejoinder filed by the plaintiff is a valid, legal, and available answer to the defendant’s rejoinder, if true, I will only inquire whether it is frivolous. What is the fact averred in the rejoinder that this plea attempts to answer? It is, “that when the said supposed trespasses were committed, and the said causes of action accrued, and during all the intervening time, and for a long time after, as well the said plaintiff as the said defendant were not resident in this state, but resided in the state of Yew York, or some other of the states of the United States of America.” Here is an averment, which the pleader deemed material, and if so, his adversary has a right to deny it, if permitted to notice it at all. He did not deem it sufficient to allege that both parties were non-residents in Yew Jersey when the causes of action accrued, but added that they were both residents of the state of Yew York, or some other of the states. "Without intending now to settle the true meaning and construction.of this latter allegation, I cannot resist the impression that the fair grammatical construction is, that both parties resided, and continued to *112reside, in one and the same state. And if that was not the true intent of the. pleader, it is equally difficult to resist the conviction that he meant the averment to be equivocal. In Southmayd v. Beardsley (upon which the pleadings in these cases seem to have been framed) the allegation was, that both parties’ resided in the state of Connecticut when the cause of action accrued, and continued to reside there; and it was upon this allegation, I apprehend, that the court sustained the defence of the statute of limitations. It is, therefore, fairly to be presumed that the defendant’s counsel intended to bring himself, or to induce the belief that he had brought himself, within the scope of that decision, for he must be a bold pleader who would venture beyond that. Considering, therefore, the fact, that the pleadings in Beardsley v. Southmayd seem to have been the precedent for the pleadings here, and considering, also, the language of this rejoinder, it is no injustice to the counsel to say, that he intended to allege in his defence, that when the cause of action accrued both parties were resident in the same state, and continued to reside in the same state, or, at least, intended the opposite counsel should so understand him. This, then, was esteemed an important and material fact. I esteem it a material fact, and one which the plaintiffs in these cases, by the terms of the stipulations above mentioned, may take issue upon. But it has been argued that this-rejoinder has not only been sustained by the court of Errors and ■ Appeals, but that that court also adjudged it would have been good, if it had averred only that when the action accrued both parties resided out of and beyond the limits of the state, and continued so to reside. I do not so understand the decision of that court, and sincerely hope I am not in error upon this point. Whatever may have been the opinion of one or more of the members of that court, I feel, assured that the majority of the court intended to settle only the issue before them, and never intended to exceed their authority in going beyond that issue. And even if a majority of that court did entertain and express opinions without that issue, such opinions are not binding upon this court. I think the motion to strike out the surrejoinder ought not to prevail, but that the defendant, if he *113cannot safely take issue upon it, should be put to his demurrer, if he sees fit.
2d. As to the motion, that this court should disregard the stipulation of the 10th of January, 1848, as having been unfairly obtained without consideration, and that the defendant be declared to be entitled to final judgment in all these cases, I remark, that upon a careful examination of the evidence taken on these motions, I have not been able to discover any ground for the charge of fraud or unfairness on the part of the counsel of the plaintiff' in procuring such stipulation. What I have already said on this very point, which was also involved in the case of Hale v. Lawrence, I here refer to. (a)
Upon the question of consideration, I remark, if the stipulation is clear and unequivocal in its terms, and not procured by fraud or misrepresentation, or any unfair means, I cannot perceive that we are bound by any rule of law or practice to inquire into that. If counsel, in the conduct and management of a. suit, see fit to enter into written stipulations touching the pleadings or the mode of proceeding, I know of no rule that requires us to constitute ourselves guardians for either party, and to adjudge such stipulation void because we cannot distinctly see a consideration, or an adequate consideration, for it. Stipulations between counsel touching the management of a cause may be voluntary, and not the less obligatory on that account. But if we were called upon to make an inquiry whether there was a consideration for the stipulation in question, I can easily conceive a fair and sufficient inducement on the part of the, defendant to enter into such a stipulation. Here were a large number of suits commenced against the same defendant, and all based upon the same alleged act of trespass. These, we may presume, were all brought in good faith, and involved not only a large amount of property, but great and important questions of law, upon which different opinions had already been expressed by the judges of' the highest tribunals of a neighboring state. The defendant employed eminent and honorable counsel of his own state, as well as this, to conduct his defence. In the performance of their professional obi ¡ga*114tions; and, as we are bound to believe, with a full knowledge of their client’s case, they determine to cast his defence on two grounds, official justification and the statute of limitations. After placing themselves deliberately on these defences, involving, in their opinion, the true questions in these causes, was there any thing wrong, unfair, or unprofessional, or hostile to the true interest of their client, in stipulating that both these questions should be fairly, fully, and thoroughly argued before, and examined and adjudged by the tribunal before which they were pending, or before which they might be carried by appeal, without regard, to technical form ? Surely not. Counsel are not only justified in making such stipulations, but I deem it the duty of honorable praetitioners to enter into such agreements, if necessary to effect such an object. What, then, may we presume ,to have been the great ruling object which all the counsel concerned in these cases kept steadily in view, both in the prosecution and the defence? Clearly the settlement of the great questions which they involved, by the tribunal before which they were pending, unembarrassed by any technical rules of practice. Does this stipulation go beyond any such fair, honest, and lawful purpose ? I think not. The plaintiffs said, you have chosen the grounds upon which you mean to rest your defence, you have confidence in their merits, and of being able to sustain them, now if the court of last resort shall affirm the judgment you have already obtained in your favor on the legal question, I ask the privilege to take an issue in fact with you. Was it an unreasonable request? Was it unreasonable to grant it? Was it doing any injustice to the defendant? Was it corrupt in counsel to accede to such proposal ? By no means: it was no more than plaintiff’s counsel might properly ask, or defendant’s counsel grant, and no more than this court would have granted, on a proper application, so far, at least, as .regards the special plea of justification. On the other hand, should the judgment of the Court of Appeals be against you, that is, if the judgment of the Supreme Court be reversed, you shall be at liberty to amend your plea, but not have liberty to file a new plea, to present a new and distinct issue, for if you had any other legal defence, *115vou should have advised us of it in the outset, and not delayed us by filing these pleas alone. There was nothing wrong in this proposition, no matter from which side it came; it was fair in itself’, and fairly agreed to by both parties. Will this court, then, interfere and say, that because counsel have now changed their opinion, we will set aside this stipulation ? L can see no reason why we should. For aught that appears, the counsel on both sides were equally aware of the nature and effect of this stipulation : in my opinion, neither the law nor the justice of the case requires us to set it aside.
But it is insisted by the defendant that the judgments of affirmance in the Court of Errors and Appeals, on the demurrer to the plea of the statute of limitations, are final judgments, and the records being remitted to this court, we have no power to permit the plaintiffs to take an issue in fact upon that plea or rejoinder, but only to carry into effect such judgments by issuing executions for recovery of costs. This would certainly be so, were it not for the stipulations we have been discussing. It was iu pursuance of the stipulation of the 10th of January, 3818, that writs of error were brought in all these cases, and it is by virtue of that stipulation, and that only, that judgments were rendered in thirty, out of the thirty-one cases, taken up by writs of error. The agreement is, that such judgment as shall be rendered in the case of Ilowe, shall also bo rendered in all the other like cases. Without this agreement between counsel, such judgment would not, and could not, have been rendered in the thirty cases, for they were not moved nor discussed in the Court of Appeals. Without this agreement, we have no reason to suppose that writs of error would have been brought in all these cases, but that the plaintiffs would have applied to this court, after its judgment on the demurrer, for leave to take an issue in fact on the defendant’s plea, which, I apprehend, would haye been granted. When these causes were taken to the Court of Appeals by writs of error, they were subject to that stipulation, and if that stipulation was valid and legal, it followed the causes into that court, (no matter in what court it was entitled) and after judgment and remittitur of the record here, the stipulation is again here, is pari *116of the proceeding in the causes; and this court, in my opinion, has not only the right, but is bound in justice to the parties, so to modify the judgments as to carry out and enforce the stipulation. Whatever may be the form of the entry in the court above, its true substance is, judgment on the demurrer in favor of the defendant, subject to the right of the plaintiffs before secured,,to take an issue in fact. The legal consequence, to wit, the finality of the judgments, is suspended, or rather avoided, by the express agreement between the parties, which neither the Court of Appeals nor this court has a right to disregard. Surely this court will not hold the plaintiffs to a technical and formal judgment against them, in direct violation of the defendant’s written stipulation, and give him the benefit of a plea never favored in law, and now alleged in the surrejoinder to be untrue in fact. To treat these judgments as final and conclusive against the plaintiffs, will be to give to the defendant the whole benefit of the stipulation, and deny to the plaintiffs the right which was secured to them by the same stipulation. There is no rule of law better settled, and none can be more equitable and just, than that where a party in a cause is relieved from his own stipulations, the adversary should be restored to all the rights he had when such stipulations were entered into. To apply the rule in these cases. If the plaintiffs are not permitted to take an issue in fact, according to the agreement, they should be restored to the situation they were in when the agreement was made; and this will relieve the plaintiffs from the judgment in the thirty like cases, and leave them now to apply to this court for leave to take an issue in fact.
But it is argued that, as. the judgments are in the superior court, and the record has been remitted here, this court lias no other power over them than to enforce them by execution. It is true we cannot, of our own mere motion, alter or modify the judgment of the higher .tribunal; but the record being here, I apprehend we have the right to give it such effect as the parties themselves agree it shall have, if not in violation of any rule of law or right of another court; and it matters boí whether such agreement be made before writ of error *117brought on after the cause is again sent down. I think this court ought not to treat these judgments as final, but hold the defendant to his stipulation, and permit the surrejoinders filed in these cases to stand.
3d. The remaining question is presented, on motion of the plaintiffs’ counsel, to strike out the new plea filed by the defendant in these cases. Filing these pleas was certainly against the defendant’s own stipulation; but as his counsel now allege that they were filed by mistake, and ask leave to withdraw them, I am of opinion that he should have liberty to do so; and am further of opinion that the rejoinder and surrejoinder in these cases should stand as pleas of record, and that the defendant be at liberty to amend his special plea of justification in thirty days.
Motions of defendant granted.
Cited in Hogencamp v. Ackerman, 4 Zab. 137.

 Ante, page 35.